
	

113 HR 2526 IH: To amend title 28, United States Code, to add a Federal defender representative as a nonvoting member of the United States Sentencing Commission, and for other purposes.
U.S. House of Representatives
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2526
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2013
			Mr. Scott of Virginia
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to add a Federal
		  defender representative as a nonvoting member of the United States Sentencing
		  Commission, and for other purposes.
	
	
		1.Federal defender
			 representative as a nonvoting member of U.S. Sentencing
			 CommissionSubsection (a) of
			 section 991 of title 28, United States Code, is amended—
			(1)by striking
			 one nonvoting member. at the end of the first sentence and
			 inserting two nonvoting members.; and
			(2)by inserting
			 before the last sentence the following: A Federal defender
			 representative designated by the Judicial Conference of the United States shall
			 be a nonvoting member of the Commission..
			2.Conforming
			 amendmentThe final sentence
			 of section 235(b)(5) of the Comprehensive Crime Control Act of 1984 (18 U.S.C.
			 3551 note) is amended by striking nine members, including two ex
			 officio, nonvoting members and inserting ten members, including
			 three nonvoting members.
		
